230 F.3d 268 (7th Cir. 2000)
Jon Behr, Petitioner-Appellant,v.Kenneth Ramsey et al., Respondents-Appellees.
No. 00-1881
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 6, 2000Decided October 2, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 8304--David H. Coar, Judge.
Before Manion, Kanne, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Petitioner Jon Behr  has been in the custody of the Sheriff of Kane  County, Illinois, since July 1998, because he has  not made child support payments for his daughter  Nicole. Several factors complicate what would  otherwise be a fairly ordinary problem. First, it  is not the State of Illinois that is seeking  support payments from Mr. Behr; it is the State  of Kentucky, to which Mr. Behr's ex-wife moved  the child without the knowledge or consent of  either Mr. Behr or any Illinois state court.  Second, Kentucky has criminalized "flagrant non-  support" of a minor child living in Kentucky, and  is seeking Mr. Behr's extradition for the purpose  of bringing charges against him under its law.  Third, the Governor of Illinois has issued a  warrant for Mr. Behr's arrest and extradition,  pursuant to a request from the Governor of  Kentucky.


2
Thus, the narrow question before us in this  case is whether Mr. Behr is entitled to defeat  the pending extradition request on the ground  that, were he sent to Kentucky, the state courts  there would not be entitled to exercise personal  jurisdiction over him because he lacks  constitutionally sufficient contacts with the  state. We conclude that, in the context of  interstate criminal extradition, any defenses Mr.  Behr may have to the jurisdiction of the Kentucky  courts may be presented only to the Kentucky  courts. As the record reveals that the  extradition request is otherwise in order, we  affirm the judgment of the district court that  Mr. Behr is not entitled to be released from the  custody of the Sheriff of Kane County, who may  proceed to execute the extradition warrant.


3
* Jon and Valerie Behr were divorced in 1984 in  Illinois. They have a daughter, Nicole, who was  born on June 2, 1981. As part of the Judgment for  Dissolution of Marriage, entered by the Circuit  Court for the Twelfth Judicial Circuit, Kankakee  County, Illinois, Valerie was given full custody  of Nicole. Mr. Behr was ordered to pay child  support of $25 per week. In 1991, the child  support order was modified to increase Mr. Behr's  payments to $234 per month.


4
At some point thereafter, Valerie and Nicole  moved from Illinois to Kentucky. They did so  without seeking the permission of the Kankakee  court, which Valerie apparently should have  sought pursuant to 750 Ill. Comp. Stat. 5/609  (West 2000). (Illinois cases hold that the  parties to a divorce decree awarding custody of  a child to one parent are entitled to have the  child kept within the jurisdiction. See, e.g.,  Martinec v. Sharapata, 66 N.E.2d 103, 105 (Ill.  App. 1946) (decree specified that custodial  parent was to stay in Illinois); Wade v. Wade,  102 N.E.2d 356, 360 (Ill. App. 1951) (even with  no provision in the divorce decree, it is against  the policy of Illinois to allow a custodial  parent to take a child out of the jurisdiction.  But even so, the custodial parent should not be  held in contempt for allowing the child to be  removed from the state without the knowledge or  permission of the noncustodial parent.)) Some  time later, Valerie complained to a Kentucky  court that Mr. Behr had failed to pay child  support for Nicole. The record does not reflect  how or when she made a demand for such payments  from him. There is, however, an undated document  labeled "Exhibit C" that is a handwritten note  from Valerie Behr to the Office of Monica J.  Bauer, Support Department [of the Circuit Court  of Kankakee County, as Exhibit B indicates],  referring to the docket number of the case and  notifying the court that her address had changed  to Murray, Kentucky. It is thus possible, though  we cannot tell (and it does not matter for our  disposition of this case), that Valerie  eventually told both the court and Mr. Behr about  her and Nicole's whereabouts.


5
On February 4, 1998, Mr. Behr was charged with  the criminal offense of flagrant non-support of  his minor daughter. The Governor of Kentucky  formally asked the Governor of Illinois to take  Mr. Behr into custody and extradite him to  Kentucky. See Ky. Rev. Stat. sec. 440.360 (Banks-  Baldwin 2000). The request was made under the  Uniform Criminal Extradition Act (UCEA), codified  in Illinois as 725 ILCS 225/1 et seq. (and in  Kentucky as K.R.S. sec. 440.150 et seq.). On July  27, 1998, Illinois Governor Jim Edgar issued a  warrant for Mr. Behr's arrest, pursuant to the  UCEA, 725 ILCS 225/6. Mr. Behr was arrested and  taken into the custody of the Sheriff of Kane  County, Illinois. He remains in custody to this  day, despite the fact that Nicole is now over the  age of 18. We were told at oral argument that he  wears a monitoring device and has been allowed to  remain at home.


6
Upon his arrest, Mr. Behr admitted that he has  not paid child support because, he says, he is  financially unable to do so. Nothing in the  record would permit us to assess the truth of  that representation, but it is not relevant in  any event. We are most concerned here with his  efforts to be released from the Kane County  Sheriff's custody. He filed a writ of habeas  corpus under state law in the Circuit Court of  Kane County, Illinois, in November 1998. At the  hearing, the only issue the court addressed was  whether Mr. Behr was wanted in Kentucky. Finding  that he was, the court denied his petition for  release; Mr. Behr took no appeal from that  decision.


7
Instead, he filed the present petition under 28  U.S.C. sec. 2241(c)(3) for federal habeas corpus  relief on December 24, 1998, alleging that he was  being held in state custody in violation of the  Fourth, Fifth, and Fourteenth Amendments to the  United States Constitution. (We do not know why  the state did not extradite him promptly after  the state court ruling.) The district court  examined the merits of his claims and on March  12, 2000, dismissed the petition. (Mr. Behr  requested a certificate of appealability, which  the district court denied, but no certificate of  appealability is required in proper sec. 2241  cases like this one, and so the denial does not  affect the scope of his appeal. See, e.g., Walker  v. O'Brien, 216 F.3d 626, 637-39 (7th Cir. 2000);  Lindstrom v. Graber, 203 F.3d 470, 473 (7th Cir.  2000).)

II

8
The question Mr. Behr would like us to resolve  on this appeal is whether Kentucky has  jurisdiction to prosecute him criminally for non-  support of his minor child. He urges us to find  that it does not, because he does not have any  contacts (minimum or otherwise) with the State of  Kentucky: he has never been there, he has never  done anything there (though we note that this is  part of the problem), and he did not even know  that Valerie had moved there with his daughter.  The district court first found that the UCEA is  constitutional, citing the Supreme Court's  decision in New York v. O'Neill, 359 U.S. 1  (1959), and then ruled that the minimum contacts  test found in cases like International Shoe Co.  v. Washington, 326 U.S. 310 (1945), and Kulko v.  Superior Court, 436 U.S. 84 (1978), does not  apply to criminal cases.


9
In our view, this case must be approached  somewhat differently, though in the end we reach  the same result. The critical question is whether  the extradition warrant issued by the Governor of  Kentucky is valid. The governing analysis is the  one set forth in the Supreme Court's decision in  Michigan v. Doran, 439 U.S. 282 (1978), where the  Court had to decide whether the courts of an  asylum state (there Michigan) were empowered to  nullify an executive grant of extradition if the  demanding state failed to enunciate a factual  basis to show probable cause for the charges. The  Court found that interstate extradition "was  intended to be a summary and mandatory executive  proceeding," as derived from the language of Art.  IV, sec. 2, cl. 2 of the Constitution. 439 U.S.  at 288. The Extradition Clause and the UCEA  incorporate the general principles of comity and  full faith and credit that appear in Art. IV,  sec. 1. Id. at 287-88.


10
In keeping in line with that intent, once the  governor of the asylum state has granted  extradition under the UCEA, the courts of that  state have only a limited role to play. As the  Supreme Court put it in Dorana court considering release on habeas corpus can  do no more than decide (a) whether the  extradition documents on their face are in order;  (b) whether the petitioner has been charged with  a crime in the demanding state; (c) whether the  petitioner is the person named in the request for  extradition; and (d) whether the petitioner is a  fugitive.


11
439 U.S. at 289. The Court concluded by holding  that the Michigan courts had no authority to  conduct an independent analysis of the probable  cause that underlay the charges in Arizona that  had given rise to the extradition request.


12
In our case, the Illinois state court has  already reviewed the Doran factors and has found  that Mr. Behr is subject to extradition. There is  nothing in the record that suggests we should not  give our usual deference to its findings; our own  review of the extradition documents shows that  they are facially in order. Mr. Behr does not  challenge the fact that he has been charged with  a crime in Kentucky and that he is the person  named in the request; and he is, in the  specialized sense used in the UCEA, a "fugitive."  See Strachan v. Colon, 941 F.2d 128, 130-31 (2d  Cir. 1991) (all that is required is that the  defendant no longer be in the state in which he  committed the crime, regardless of knowledge of  guilt). We have ruled before that a district  court should not go beyond the Doran factors when  it rules on a habeas corpus petition like this  one, see Coungeris v. Sheahan, 11 F.3d 726 (7th  Cir. 1993), as has the Second Circuit, see  Strachan, 941 F.2d at 130.


13
Mr. Behr urges that his jurisdictional  objections are somehow more fundamental than the  probable cause argument that the Court considered  in Doran, but we cannot agree. Both relate to  constitutional rights enjoyed by an accused  person, and we see no hierarchy of the sort Mr.  Behr proposes in the Constitution itself. He  concedes, as he must, that the courts of Kentucky  are fully equipped to consider any arguments he  may wish to present in the criminal prosecution,  including (1) the claim that Kentucky is not  entitled to criminalize out-of-state behavior  that has effects within its borders, such as his  failure to support his daughter; (2) the claim  that his Fourteenth Amendment due process right  would be violated if he is hauled into a Kentucky  court, relying by analogy on the civil decision  in Kulko, supra; and, (3) the claim that his lack  of financial resources excuses him from  compliance. The proper, and indeed the only,  place to bring those claims is in the courts of  the demanding state. See Strachan, 941 F.2d at  132.


14
Anticipating this conclusion, Mr. Behr also  argues that it is unfair that his wife's  unilateral act of moving with the child to  Kentucky should automatically expose him to  criminal prosecution there. What if, he asks  rhetorically, she had moved to Alaska? Or to  Guam? If, taking the case in its most favorable  light to him, he did not even know where Nicole  was, then how can he be convicted for willful or  flagrant non-support of her in the courts of a  strange state?


15
These are two different points, to which we  respond briefly. First, the Extradition Clause of  the Constitution has the effect of diminishing  the significance of state lines for those accused  of a crime. It does not require (or even address)  extradition to foreign countries, which is  governed by specific bilateral treaties with each  individual nation. Any place to which Mr. Behr  could be extradited under the Constitution and  the UCEA would be a state or political entity  (such as Puerto Rico) that would be bound to  follow specific constitutional protections such  as the due process clauses. We do not doubt that  it would be inconvenient to be extradited to a  place like Alaska or Hawaii, but the fact is that  it is probably easier today to get from Kankakee  to Honolulu than it was to get from Savannah to  Boston at the time the Constitution was drafted.  The Framers of the Constitution drew this  balance, and they drew it, as the Supreme Court  put it in Doran, so as to avoid "balkanization"  and to avoid holding up judicial processes while  the asylum state conducted preliminary inquiries.  439 U.S. at 287-88. As for his second point, if  he truly had no knowledge of Nicole's  whereabouts, we are confident that the courts of  Kentucky will be able to take that fact into  account in an appropriate way, whether as part of  their jurisdictional inquiry, their assessment of  the prosecution's demonstration of scienter, or  otherwise.

III

16
For these reasons, we Affirm the judgment of the  district court.